DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Preliminary amendment
The preliminary amendment filed on 8/12/2020 are noted. By the amendment, claims 1-3, 5-19, 22-24 and 27-28 were amended. Claims 4, 21, 25-26 and 29-30 were canceled. Claims 1-3, 5-20, 22-24, 27 and 28 are pending. 
Election/Restrictions
Applicant’s election without traverse of group I, namely claims 1-19, 22-24 and 27 and species (1), i.e. the composition comprising norovirus like particle or at least one norovirus antigen reply filed on 01/04/2022 is acknowledged.
claims 1-3, 5-19, 22-24 and 27 and species (1), i.e. the composition comprising norovirus like particle or at least one norovirus antigen are considered. 
It is noted that claim 20 was forgotten into the composition group.  It should be grouped with the product of claim 28. 
Therefore Claim 20 and 28 8 are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
claims 1-3, 5-12, 14-19, 22-24, and 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huo et al. (Molecular Immunology, 2015, Vol. 68, pp. 367-372). 
Huo et al. teach a method of preventing and/or treating norovirus infection and/or for reducing the severity of norovirus infection, comprising administering intramuscularly into a mouse animal an immunogenic composition comprising at least one norovirus antigen represented as virus like particle) VLP) of a norovirus and cholera toxin subunit B but not subunit A (CTB) (See Abstract and section 2.3 at page 368 and 3.5.  370). The composition used for the immunization also comprises pharmaceutical accepted buffer or carrier such as PBS. The VLP of the norovirus is made by recombinant VP1 of both Genotype I and genotype II norovirus, especially the VP1 antigen from the genotype II.4 (GII.4) (See entire documentation). Therefore, the cited reference anticipates claims. The dosage of the VLP is every 50 µg per mouse and 8 mice total in one group.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648